Citation Nr: 0805254	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-40 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an effective date earlier than March 10, 2004, 
for the assignment of a 70 percent rating for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to June 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
(notice in August 2002) rating decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO) that denied a rating in excess of 50 percent for 
the veteran's PTSD with agoraphobia.  After he veteran filed 
a notice of disagreement with that determination (and after 
additional development of medical evidence), a March 2005 
rating decision granted an increased rating of 70 percent for 
the PTSD, effective March 10, 2004.  In a March 2005 received 
response to a letter from a Decision Review Officer 
indicating that an increased (70 percent) rating would be 
granted effective from March 2004 and asking the veteran if 
that would satisfy his claim, the veteran indicated he would 
be satisfied with the 70 percent rating, but wanted it 
retroactive to 1998.


FINDINGS OF FACT

1.  An unappealed October 2000 rating decision increased the 
rating for the veteran's PTSD with agoraphobia from 30 
percent to 50 percent.  

2.  In January 2002 the veteran sought an increased rating 
for his PTSD; ultimately, pursuant to that claim, a March 
2005 rating decision granted an increased rating of 70 
percent for the PTSD, effective March 10, 2004.

3.  Prior to March 10, 2004, symptoms of PTSD with 
agoraphobia warranting a 70 percent (or higher) rating were 
not factually shown.  


CONCLUSION OF LAW

An effective date prior to March 10, 2004, for the assignment 
of a 70 percent rating for PTSD is not warranted.  
38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.157, 3.400, 4.130, Diagnostic Code (Code) 9411 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any  
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original  
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

An October 2005 Statement of the Case properly provided the 
veteran notice on the downstream issue of an earlier 
effective date for the increased rating; it specifically 
advised him that prior to March 10, 2004 it was not shown 
that his PTSD had increased in severity to the degree that it 
satisfied the criteria for the increased (70 percent rating).  
A February 2006 letter from the RO explained what the 
evidence needed to show to substantiate the claim, i.e., that 
PTSD had increased in severity prior to the March 10, 2004 
date.  It also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The February 2006 letter also advised him to submit 
any pertinent evidence in his possession.  Notably, in 
arguing that the 70 percent rating should be made retroactive 
because the veteran's PTSD symptoms have been consistent 
throughout, the veteran's representative acknowledges 
awareness that what is necessary to establish an earlier 
effective date is evidence that increased disability 
warranting an increased rating was manifested from an earlier 
date (i.e., since the date of date).  The veteran has had 
ample opportunity to respond/supplement the record.  He has 
had the opportunity to participate in the adjudication 
process in a meaningful manner, and is not prejudiced by this 
outlined process.

Regarding VA's duty to assist, pertinent treatment records 
and examination reports have been secured and associated with 
the veteran's claims file.  He has submitted supporting 
statements from his private therapist, and in April 2006 
indicated that he had no further evidence to submit.  He has 
not identified any pertinent evidence that remains 
outstanding.  It is noteworthy that effective date 
determinations are generally made based on what was shown 
based on evidence that is already in the record (or 
constructively of record) and on when such evidence was 
received.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim. 

Factual Background

An October 2000 rating decision increased the rating for the 
veteran's PTSD with agoraphobia from 30 percent to 50 
percent.  He was advised of his appellate rights.  He did not 
initiate an appeal of that rating decision, and it became 
final.  See 38 U.S.C.A. § 7105.

In January 2002, the veteran submitted a claim for increase. 

A January 2002 letter from K.M. J.F., LMHC states:

"I have seen [the veteran] for eight sessions of 
psychotherapy since September 11, 2001.  He has told me 
about continuing increases in the severity of his 
symptoms of PTSD since that time.  He said his sleep has 
been a problem about half of the nights.  He often wakes 
within two hours of falling asleep and lies awake for an 
hour or more, then sleeps for another hour, then is 
awake for another hour.  He said his startle reaction 
happens at least once every day, now.  Several times he 
has swung out at things that weren't there and more 
often he has brought his arm up to protect his face and 
nothing was there.  He reported body twitches at night, 
every night.  His wife reports these have kept her awake 
a couple of nights.  The worst of this happened during a 
combat-like dream in which he had to kick free.  He 
kicked so hard his wife thought their waterbed was going 
to break.  He said the fact that Marine Expeditionary 
Units are active in Afghanistan, and that was the kind 
of unit he fought with his last 4 months in Vietnam, has 
dramatically increased the intensity, frequency and 
duration of his intrusive recollections of combat".

On April 2002 examination on behalf of VA, the veteran 
reported that he has felt "sad and blue" consistently for 
up to two months.  He reported daily problems with 
concentration and energy, and complained of anhedonia.  He 
reported difficulty sleeping; he stated that sometimes he was 
unable to sleep at all.  

Regarding the "affect on work" the veteran felt he did a 
good job of keeping his problems out of his work.  The 
veteran reported that he had once (eight years prior) 
experienced a period of intense fear and discomfort 
characterized by accelerated heart rate, sweating, shortness 
of breath and smothering, chest pain, feeling of dizziness, 
derealization, fear of dying, parasthesias, and hot flashes.  
He reported that he persistently (on a daily basis) re-
experiences intrusive thoughts regarding his experiences in 
Vietnam.  He endorsed psychological and physiological 
distress at exposure to cues that resemble combat, and stated 
that he persistently avoids stimuli that are associated with 
his trauma.  He reported that he was unable to recall many 
aspects of his time in Vietnam.  He admitted to a markedly 
diminished interest in activities.  He admitted to a feeling 
of detachment from other people.  He reported an inability to 
feel affection and caring for his sons or his wife.  He 
admitted to a sense of a foreshortened future and a feeling 
of impending doom.  He admitted to persistent symptoms of 
arousal including difficulty falling and staying asleep, 
irritability, difficulty concentrating, hypervigilance and a 
very exaggerated startle response.

On Mental Status evaluation it was noted that the veteran was 
appropriately dressed.  His eye contact was good and his 
voice was of normal rate, tone and volume.  His mood was 
anxious, and his affect was sad.  He communicated well and 
there was no impairment of thought process.  His behavior was 
appropriate.  He was normally oriented to person, place, time 
and situation.  He was able to maintain hygiene and 
activities of daily living.  His rate and flow of speech were 
relevant and logical.  He denied suicidal and homicidal 
ideation.  He admitted to short-term memory loss in that he 
forgets what he is doing in the middle of a task, and 
indicated he had occasional problems with obsessive thoughts.  
He denied ritualistic behavior.  He admitted to some auditory 
hallucinations when he thinks his name is being called.  He 
denied visual hallucinations.  There was no evidence of 
paranoia.  PTSD was diagnosed, and his current GAF score was 
55.

On March 10, 2004 examination on behalf of VA, it was noted 
that the veteran had a Master's Degree in Social Work, and 
since 1986 had been employed at a Community Mental Health 
Center as a contract provider for veterans' counseling, 
helping to diagnose and treat PTSD.  Mental status 
examination revealed that the veteran was oriented in all 
spheres.  There was no significant impairment of memory.  He 
was cooperative.  There was no sign of psychosis (the 
examiner noted that the veteran had numerous psychological 
defenses, including denial and repression, that were 
extremely active and took an enormous amount of his energy).  
There were no signs of suicidal or homicidal ideations.  The 
veteran reported continued social isolation, which had 
increased lately.  He was hypervigilant.  The examiner noted 
that he felt that the veteran's degree of psychological 
comfort was decreasing.  
The examiner stated:

"His work which involves helping to diagnose and treat 
individuals with PTSD may have been helpful to him in 
the past but I think as time goes on this is becoming 
increasingly draining on his intellectual reserves".

PTSD, chronic, severe was diagnosed, and assigned a GAF score 
of 50.  The examiner reiterated that the veteran's workload 
was probably more extensive than was healthy for him.

June 2001 to April 2004 VA treatment records show that in 
April 2004 the veteran sought treatment for PTSD.

A March 2005 letter from K. J.F., LMHC states:

"I have seen [the veteran] for 42 sessions of psychotherapy 
from January 1, 2002 up to the present, for his problems with 
symptoms of PTSD.  It is my opinion that his symptoms have 
been fluctuating, but similar level of intensity, frequency 
and duration throughout the timeframe of our sessions."

In his November 2005 substantive appeal, the veteran claimed 
that the effective date for the 70 percent rating should be 
January 7, 2002 (the date his claim for increase was 
received).

The veteran's representative asserts that symptoms of the 
veteran's PTSD have been consistent throughout, and that 
therefore the increased 70 percent rating should encompass 
the entire appeal period.  

Legal Criteria and Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later [emphasis added].  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this 
rule provides that the effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  When considering the appropriate effective 
date for an increased rating, VA must consider the evidence 
of disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes 
(bold emphasis added) a claim for an increased disability 
rating.  In other cases, the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 
(1997).  Section 3.400(o)(2) is intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty and is 
not intended to cover situations where a disability worsened 
gradually and imperceptibly over an extended period of time 
and there is no evidence of entitlement to increased 
evaluation prior to the date of claim.  See VAOPGCPREC 12-98 
(Sept. 23, 1998).

PTSD is rated under the general formula for rating mental 
disorders, which provides a 70 percent rating where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411.

At the outset, it is noteworthy that initially the veteran 
claimed that the 70 percent should be retroactive to 1998.  
In that regard, it is significant (and outcome determinative) 
that an unappealed October 2000 rating decision had assigned 
a 50 percent rating for the veteran's PTSD.  That rating 
decision is final, and in the absence of clear and 
unmistakable error (CUE) in the decision, is a legal bar to a 
rating in excess of 50 percent for PTSD prior to the decision 
date.  CUE in the October 2000 rating decision has not been 
alleged.  

As the veteran's claim for increase was received January 7, 
2002, under governing law and regulation, outlined above, the 
Board must review the evidence and determine whether at any 
time from a year prior to that date (and prior to March 10, 
2004) entitlement to a 70 percent rating arose, i.e., it was 
factually ascertainable from the record that symptoms of the 
veteran's PTSD with agoraphobia were of sufficient intensity 
to satisfy the schedular criteria for a 70 percent rating.  

On close review of the record, the Board has found no 
evidence that prior to the March 10, 2004 VA examination 
symptoms of the veteran's PTSD were of (or approximated) such 
nature and gravity as to warrant a 70 percent rating.  

Significantly, a 70 percent rating for PTSD requires 
occupational and social impairment, with deficiencies in most 
areas.  The RO apparently conceded that the March 10, 2004 
examiner's comments that the veteran's work diagnosing and 
treating PTSD "may have been helpful to him in the past . . 
. but was becoming increasingly draining on his intellectual 
resources" and that his "workload was probably more 
extensive than was healthy for him" reflect occupational 
impairment due to PTSD.  The Board observes that what this 
appears to show, however, not that his work is affected, but 
that he is overworked, and that this exacerbates his PTSD.  
Regardless, prior to the March 10, 2004 VA examination even 
this type of a relationship between the veteran's work and 
his PTSD was not factually shown.  In fact, the April 2002 VA 
examiner specifically noted that the veteran reported he was 
able to keep his PTSD from impacting on his job.  And the 
veteran's treating therapist, who described the veteran's 
symptoms in January 2002 and in a March 2005 letter opined 
that since January 1, 2002 the symptoms have had "similar 
level of intensity, frequency and duration throughout" did 
not provide any indication that the veteran's PTSD was 
adversely affecting his employment.  It is also noteworthy in 
this regard that the veteran's employment as a PTSD counselor 
would appear to be the type of work particularly susceptible 
to being adversely impacted by symptoms of PTSD (such as 
avoidance); yet, there is not a scintilla of evidence 
presented that his work has been affected by his PTSD.  In 
fact, prior to March 10, 2004 he had specifically 
acknowledged that the PTSD had no impact on his job.  

In short, there is no evidence in the record that prior to 
March 10. 2004 the veteran's PTSD was productive of 
occupational impairment, as is required for a 70 percent (or 
higher) rating for PTSD.  See 38 C.F.R. § 4.130.  Notably, 
38 C.F.R. § 4.126 provides that while the extent of social 
impairment will be considered in evaluating the level of 
disability from a mental disorder, an evaluation based solely 
on social impairment shall not be assigned.  

In summary, the record does not show that at any time prior 
to March 10, 2004, it was factually shown that symptoms of 
the veteran's PTSD met the schedular criteria for a 70 
percent rating.  Hence, it is not shown that entitlement to a 
70 percent rating arose prior to March 10, 2004, and 
entitlement to an effective date prior to March 10, 2004 for 
such rating is not established.  

Inasmuch as a clear preponderance of the evidence is against 
the veteran's claim, the legal provisions stipulating that 
any reasonable doubt is to be resolved in his favor do not 
apply. 


ORDER

An effective date prior to March 10, 2004, for the assignment 
of a 70 percent rating for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


